DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6-10 have been rejected.
Claim Objections
Claim 6 recites: “computing a proportional payment and distributing a payment....” Elements must be paragraphed.
MPEP 608.01(m) (citing 37 CFR 1.75(i)) requires that all elements be paragraphed and in semicolon form. Further, “plural indentations to further segregate subcombinations or related steps” are desired. (MPEP 608.01(m).)
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claim 6 recites: “first custodian address” and “second custodian address”. Further, the instant claim also recites that “the proportional payment distributed to the first and second custodian addresses.”
The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the 1 Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Examiners have no authority to waive the provisions of a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 CFR 1.111(b)); 37 CFR 1.121(e) (“The disclosure must be amended, when required by the Office[.]”).

Response to Arguments
103
Applicant submits that Arvanaghi does not teach smart contracts and distribution of royalties via license. However, Applicant offers no explanation. With respect to the newly added language, Applicant submits that first custodian address and second are not taught. New mapping can be see below.
For claim 7, Applicant submits that “supplemental patent license” is not taught by Arvanaghi. Applicant does not provide any claim construction and therefore fails to shift the onus back to Examiner as a matter of law.
For claim 8, Applicant is arguing the newly added language. See discussion below.
For claim 9, Applicant does not provide or offer any explanation on the prior art. Examiner does not accept these allegations.
For claim 10, Applicant is arguing in part the newly added language. See discussion below.

Examiner’s Comments
Instant claims are annotated by the Examiner as follows:
[[(a1)] generating a blockchain comprising linked data blocks, said blockchain being configured to propagate one or more branching blockchains;
[[(a2)] wherein each of said branching blockchains has a fork block from which said one or more branching blockchains can grow in multiple directions forming a multi-dimensional database slidechain;
[[(a3)] wherein said growth occurs by adding new data blocks awarded each time a participating node in the network propagates an acceptable block with corresponding block hash;
[[(a4)] said fork block comprising a customizable set of licensing protocols
[[(a5i)] said one or more new blocks are propagated when a node in the network provides a valid response to a payment algorithm [(a5ii)] wherein supplemental license contracts are executable on the slide chain;
[[(b)] computing a proportional share of a root payment protocol;
[[(c)] storing data as a fork block payload to be included as part of the fork block, wherein said fork block comprises a custodian address;
[[(d)] computing a proportional payment and distributing a payment portion from a contract protocol wherein the contract is a license contract having a first custodian address and a second custodian address and the proportional payment distributed to the first and second custodian addresses.
(end.)

Examiner must reach a conclusion consistent with what a POSITA would reach. (MPEP 2111.) Examiner is using Spanos and Yaga to supplement meaning when the Spec. has gaps. (MPEP 2111.)


Claim Language
Evidence Spec. and Extrinsic
BRI
[[(a1)] generating a blockchain comprising linked data blocks, said blockchain being configured to propagate one or more branching blockchains;

Considering the Spec. does not apply a definition. Examiner is using Yaga’s definition for blockchain. Yaga discloses at p. 1: “Blockchains are distributed digital ledgers of cryptographically signed transactions that are grouped into blocks. Each block is cryptographically linked to the previous one (making it tamper evident) after validation and undergoing a consensus decision. As new blocks are added, older blocks become more difficult to modify (creating tamper resistance). New blocks are replicated across copies of the ledger within the network, and any conflicts are resolved automatically using established rules.” Spanos defines slidechain in 0002 as multi dimensional blockchain.
generating blocks on the blockchain, wherein the blockchain is a slide chain;
[[(a2)] wherein each of said branching blockchains has a fork block from which said one or more branching blockchains can grow in multiple directions forming a multi-dimensional database slidechain;

Slidechain is term of art defined in Spanos (0002) while considering the Spec. has no lexicographic definition.
slidechain (n.b., duplicative in view of element (a1), supra.)
[[(a3)] wherein said growth occurs by adding new data blocks awarded each time a participating node in the network propagates an acceptable block with corresponding block hash;

Instant PGPUB (0006) discloses subject matter. Yaga discloses a section for consensus models. (Id. at 18-27; see also Id. at p. 49, 54 (defining block reward).
wherein the slidechain utilizes proof of work;
[[(a4)] said fork block comprising a customizable set of licensing protocols

Instant PGPUB at Claim 6 and at 0006 do not defined licensing protocols. This is given plain meaning. Yaga discloses smart contracts and the blockchain’s ability to store data thereon. See generally Yaga at 32-33.
wherein the slidechain stores configurable licenses;
[[(a5i)] said one or more new blocks are propagated when a node in the network provides a valid response to a payment algorithm [(a5ii)] wherein supplemental license contracts are executable on the slide chain;

PGPUB at 0028 uses “valid response” within the context of “proof of work”. (Examiner notes that proof of work is defined supra.)
wherein the slidechain utilizes proof of work (n.b., duplicative in view of element (a3).)

wherein supplement licenses are smart contracts;
[[(b)] computing a proportional share of a root payment protocol;

Root payment protocol does not have special def in the instant PGPUB (0028). Yaga does not define this as term of art.
The language of “root payment protocol” is indefinite, see discussion infra. 

For compact prosecution:
computing a proportional share payment based off data in a block in the blockchain
[[(c)] storing data as a fork block payload to be included as part of the fork block, wherein said fork block comprises a custodian address;

Language of “fork blockchain payload” can be found in 0028. This language is taken from Spanos (0047 &Fig. 4 Item 410). “Custodian address” appears in 0028 of the Spec. 
storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address;
[[(d)] computing a proportional payment and distributing a payment portion from a contract protocol wherein the contract is a license contract having a first custodian address and a second custodian address and the proportional payment distributed to the first and second custodian addresses.

Yaga discloses smart contract. See discussion above.
computing a proportional payment;
distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address.



The Examiner reaches the constructive conclusion, without duplicative language, as follows for the purposes of §§101 and 103:
generating blocks on the blockchain, wherein the blockchain is a slide chain;
wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts;
computing a proportional share payment based off data in a block in the blockchain;
storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address;
computing a proportional payment;
distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address.
(end.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 6-10 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The TITLE fairly characterizes the claims as a whole. The TITLE recites “NETWORKED COMPUTER SYSTEM FOR MULTI-PARTY PAYMENT AND DISTIRBUTION AND PRICING.” Based on the Examiner’s construction above, the BRI of the claims are directed towards “distributing [a] proportional payment from a [] contract...where the [] contract has a first address and second address.” As such, the claims are towards payment, distribution, and pricing for two users bound by a contractual relationship.
This is an abstract idea of organizing human activity. The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a commercial or legal interactions (i.e., the contractual relationship). See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The Examiner is further relying on the PEG’s use “drafting effort” analysis. (Id. at 55.) Based on the constructive conclusive above, it is clear that Applicant is duplicative and prolix language to create artificial additional elements when indeed there is none (see e.g., elements (a2) and (a5i) supra.).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements (based on a BRI) of the claims such as blocks on the blockchain, the slidechain, smart contract (i.e., e-contracts) merely uses a computer as a tool to perform an abstract idea. Specifically, the blocks on the blockchain, the slidechain, smart contract (i.e., just e-contracts) performs the steps or functions of (as constructed by Examiner) “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Simply put, there is no technological improvement to the slidechain and/or blockchain.

    PNG
    media_image1.png
    414
    625
    media_image1.png
    Greyscale

Figure 1 reproduced from Spec. Fig. 3 (originally filed) (finding no inventive programming)

    PNG
    media_image2.png
    389
    460
    media_image2.png
    Greyscale

Figure 2 reproduced from Spec. Fig 5 (originally filed) (observing blockchain at high level with no technical features).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the blocks on the blockchain, the slidechain, smart contract (i.e., just e-contracts) performs the steps or functions of “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 7 recites performing a search. This is just an extension of the contract. Claim 8 extends the contract to FRAND. Claim 9 has more prolix regarding the slidechain. Claim 10 extends the contract regarding FRAND.
Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

New Terminology of Root Payment Protocol
Examiner is relying on MPEP 2173.05 regarding “New Terminology.” In the instant claims, Applicant has amended language “the root payment protocol” to fix antecedent basis issues to “a root payment protocol.” The language can be found in PGPUB (0007, 0028). PGPUB at 0028 discloses: 
One or more new blocks 107, 105 are propagated when a node in the network provides a valid response to an algorithm along with proof of work for the valid response, having data stored in a block cannot be modified without invalidating all subsequent blocks, having generating said blockchain or branching blockchain 106c, d for multiple PLCs that includes: creating a root block payload 106c to be included as part of a root block, having a root block comprises the root block payload having a contract having multiple custodian obligations and user obligations, a root timestamp, a root cryptographic nonce, a root payment protocol; computing a proportional share of the root payment protocol; storing data as a fork block payload to be included as part of the fork block 106, having said fork block comprises a custodian address; computing a payment proportion and distributing the payment portion from a contract protocol.
(end.)
In light of the Spec., the root payment protocol is a type of data stored within the blockchain block. Looking to extrinsic evidence for clarification, Yaga (p. 53) discloses a “root hash” within a Merkle tree. Examiner concludes that “root payment protocol” is not a term within the art and concludes that the Spec. does not provide metes and bounds for the term. While “root” is a term of art, the language of “root payment protocol” is new terminology without a basis. 
Claim 6 is indefinite. 
Claims 7-10 are rejected as each depends on claim 6.
For the purposes of compact prosecution, the language is taken as data in a block within the block for payments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20160028552A1 Spanos in view of Arvanaghi US10929842.
Regarding claim 6 Spanos teaches:
generating blocks on the blockchain, wherein the blockchain is a slide chain (Fig. 1 Item 101, Fig. 2 Items 202 and 204; Abstract, 0027 “database”, 0029, 0030 “hash 101 creates the link between blocks”. Compare Fig. 3 (disclosing multiple forks on forks) with Fig. 2 (disclosing single fork); 0040 “slidechain can have multiple forks.”);
wherein the slidechain utilizes proof of work (0035 “proof of work”), wherein the slidechain stores configurable licenses (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) 
(Note: The language of “rules” in Spanos is coextensive with the language of protocol per the language of “The protocol [determines behavior of the chain and] is indicated by the Rules_1 label inside each block…,” see 0037.), wherein supplement licenses are smart contracts (0063 “licensing agreement”, 0064 (disclosing smart contract on slidechain)) (Examiner is taking “supplement” in “supplement licenses” as license, which is just data on the blockchain, that comprise additional information about the license contract, see generally Spanos at 0060-0067; see also id. at 0040-0044 (disclose mechanism for rules for contracts));
computing a...share payment (0061 “payment agreements”, 0063 “automatic[] payment of royalties”) based off data in a block in the blockchain (0061 “This is done by creating a fork[.]”; see also Fig. 3 & 0040-0042 (disclosing fork protocol));
storing data in a payload, wherein the fork block comprises (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504; 0041-0042 (discussing forks on forks)) (i) the payload (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504)...;
computing a...payment (0061 “payment agreements”, 0063 “automatic[] payment of royalties”);
distributing the...payment from a smart contract (0064 (“smart contract” used in conjunction with slidechain); 0065 “automatically release funds”)...is for licensing (0063), 
Spanos does not teach:
custodian address...
...proportional payment...
...to a first and second address, wherein the smart contract...wherein the smart contract has a first address and second address...

Arvanaghi is directed towards and discloses “address [] transfer” between parties. (Id. at col. 14 ll. 38-45; see also col. 17 (showing pseudo-code for address transfer) Examiner submits that “address” is a term of art within blockchain, see e.g., col. 15 ll. 60-65 (addresses as part of public keys via math). Arvanaghi teaches as follows.
 [blockchain with a] custodian address (The SVCoin is “transferred”. As such, the there is an issuer address. See discussion above on how transfers occur.)...
proportional payment (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)) (Examiner notes that the “Security Token” found in col. 35 may be used in “rights in intellectual property.” Later in the disclosure, starting at col. 58, Winklevoss provides a series of eleven (11) examples. In col. 61, it can be appreciated that the token is used to “[a] royalties [and] are collected for use….”)
[payment] to a first and second address, wherein the smart contract...wherein the smart contract has a first address and second address (Note: Fig. 11D shows that SV Coins may be transferred to Wallet 1 and Wallet 2 along with Security Tokens going to Wallet 1 and 2. Col. 56 ll. 50-67 offers a discussion on distribution. Ultimately, the SVCoin is used to transf royalty to the DR Tokens in col. 61.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the slidechain of Spanos with the prorate of Arvanaghi in order to share money within a contract on a pro-rated basis. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 7 Spanos teaches:
creating a slidechain rule set describing computer readable instructions for interpreting and/or parsing data stored in data blocks; and (0037)
storing said slide chain rule set as said root block payload (Figs. 4-5 (showing RootBlock and Payload therein) wherein supplemental patent license contracts are executable on the slidechain (0040-0044, 0060-0067)...in exchange for the...payment (0061-0063).
Spanos does not teach:
...proportional payment...
Arvanaghi teaches:
proportional payment (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)) (Examiner notes that the “Security Token” found in col. 35 may be used in “rights in intellectual property.” Later in the disclosure, starting at col. 58, Winklevoss provides a series of eleven (11) examples. In col. 61, it can be appreciated that the token is used to “[a] royalties [and] are collected for use….”)

The remaining language (“and wherein the first custodian performs a validity search for a patent underlying the patent license contract”) has been considered but is not entitled to patentable weight as it does not operatively effect any of the method steps for the blockchain, see MPEP 2111 (discussing limiting effect).

Regarding claim 8 Spanos teaches:
creating a slide chain rule set describing computer readable instructions; and (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”)
storing said slide chain rule set as said fork block payload including supplemental licenses (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504; 0041-0042 (discussing forks on forks))
wherein the data (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504; 0041-0042 (discussing forks on forks)) 

The remaining language (“comprises one of a comparable licensing data. valuation data proposed royalty rate, Fair Reasonable and Non-Discriminatory (FRAND) rate, patent license grant. IP assignment, IP license, and IP covenant not to sue.”) has been considered but is not entitled to patentable weight as it does not operatively effect any of the method steps for the blockchain, see MPEP 2111 (discussing limiting effect).

Regarding claim 9 Spanos teaches:
creating, slidechain rule set describing computer readable instructions for verifying the validity of data blocks; and (0035)
storing said slidechain rule set as said root block payload (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) in order to distribute proportional payments (0061 “payment agreements”, 0063 “automatic[] payment of royalties”) 

The remaining language (“to custodians wherein the first custodian is an asset owner and the second custodian is a valuator.”) has been considered but is not entitled to patentable weight as it does not operatively effect any of the method steps for the blockchain, see MPEP 2111 (discussing limiting effect).

Regarding claim 10 Spanos teaches:
creating a slidechain rule set (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) describing computer readable instructions for verifying the validity of data blocks; and (0033)
storing said slidechain rule set (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) as said fork block payload (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504)...

The remaining language (“including transparent royalty rate data and wherein the transparent royalty rate data is set using protocol of Fair Reasonable and Non-discriminatory (FRAND) terms for an underlying supplemental license contract.”) has been considered but is not entitled to patentable weight as it does not operatively effect any of the method steps for the blockchain, see MPEP 2111 (discussing limiting effect).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
    

    
        1 Examiner also notes that Remarks (10/26/2021) do not outline where the newly added subject matter can be found. Cf. MPEP 2163 (requiring that Applicant identify newly added language).